Citation Nr: 0304635	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-40 305A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  Entitlement to service connection for headaches, to 
include migraine headaches.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1995 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, denied the 
veteran's claims of service connection for bilateral knee 
disabilities and headaches, to include migraine headaches.  
In November 1996, the veteran notified the RO that he had 
moved and his claims file was transferred to the appropriate 
RO.  In September 1998, the veteran was scheduled for the 
requested hearing before a travel member of the Board, but 
failed to report for that hearing.  In November 1998, the 
Board remanded the veteran's appeal for further evidentiary 
development.


FINDING OF FACT

The veteran does not have bilateral knee disabilities or 
headaches due to military service.


CONCLUSION OF LAW

Neither bilateral knee disabilities nor headaches were 
incurred in nor aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the VA has made reasonable efforts 
to notify the veteran and his representative of the 
information and evidence necessary to substantiate his 
claims.  The veteran and his representative were provided a 
copy of the appealed March 1995 rating decision, an October 
1995 statement of the case, a November 1998 BVA Remand, and a 
March 2000 supplemental statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  Moreover, in the November 1998 
Board Remand, the veteran was informed that the Board was 
undertaking additional development and, in effect, notified 
the veteran of the evidence that remained outstanding, as 
well as the evidence that VA would obtain, and the evidence 
that the veteran was expected to provide in support of his 
claims.  The Board observes that the aforementioned 
correspondences between the veteran and VA informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in an effort to substantiate 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has also made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims' file consist of the 
veteran's service medical records, multiple request by the RO 
to the veteran for the location of post-service medical 
records, private treatment records from Centinela Hospital 
Medical Center as well as Drs. Darly Houston, Donald 
Stevenson, Airport Marina Sports Medicine Center, Clarence 
Shields, and Milton E. Ashby, dated from January 1980 to 
November 1992, November 1994 general and neurological VA 
examinations, and written arguments presented by the veteran 
and his representative in support of the veteran's claims.  

The record on appeal also shows that, while the RO on a 
number of occasions, provided the veteran with VA 
examinations to obtain medical opinion evidence as to the 
issues on appeal, the veteran failed to report to these post-
remand VA examinations.  See June 1999 RO letters from the RO 
to the veteran and VA medical center (VAMC) notes.

Similarly, a review of the record on appeal shows that, while 
the record does not include request for records held by 
several private doctors identified by the veteran, the fault 
for requests for these medical records not being made by VA 
lies with the veteran and not VA.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), See also Olson v. Principi, 
3 Vet. App. 480, 483 (1992); Hyson v. Brown, 5 Vet. App. 262 
(1993).  Specifically, a review of the record on appeal shows 
that the veteran, in a June 1994 statement in support of 
claim, identified a number of doctors (Drs. Milton E. Ashby, 
Clyde Luck, Clarence Shields, Donald Stevenson, and Darly 
Houston) who treated him for the claimed disabilities.  The 
RO, after receiving authorizations from the veteran, 
contacted four of these doctors.  (See RO correspondence to 
Drs. Stevenson, Ashby, Luck, and Simmons dated in August 
1994).  As to one of the doctor's (Dr. Stevenson), the US 
Post Office returned the RO's letter because the address 
provided by the veteran was incorrect.  As to the other three 
doctors (Drs. Ashby, Luck, and Simmons), they notified the RO 
that they did not have records of the veteran.  (See August 
1994 replies).  The RO initially failed to contact Drs. 
Clarence Shields and Darly Houston.  However, despite this 
oversight by the RO, the record on appeal reflects that the 
RO nonetheless obtained private treatment records signed by 
Dr. Darly Houston as part of records received from Centinela 
Hospital Medical Center.  In addition, the veteran, following 
the Board's November 1998 remand, failed to provide the RO 
with updated authorizations to allow the RO to obtain these 
doctors records despite being placed on notice that such 
updated authorizations were needed.  (See November 1998 
Remand and December 1998 RO letter to the veteran).  The 
Board observes that all relevant records that were adequately 
identified, with appropriate authorizations for release, have 
been obtained for determining the merits of the veteran's 
claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claims at this juncture poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Merits

As to the merits of the claim, the veteran asserts that he 
developed bilateral knee disabilities and headaches in 
service and that they had persisted to the present.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Arthritis, if manifest to a degree of 10 
percent within one year after separation from service, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal include a medical nexus opinion that 
tends to show a relationship between a current disorder and 
the veteran's military service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there); See also Hickson v. West, 12 Vet. App. 247 (1999).  

Specifically, as to the bilateral knee disabilities, a review 
of the record on appeal shows that service medical records, 
including an August 1967 Medical Board inquiry, are negative 
for complaints, diagnoses, or treatment for knee problems 
except for a single November 1965 treatment record which 
shows the veteran being treated for a right knee sprain.  
Post-service medical records note that the veteran had a 
history of a left knee arthrotomy to remove bone chips in the 
1970's.  See private treatment records from Centinela 
Hospital Medical Center dated in May 1992 and private 
treatment records from Dr. Stevenson dated in March 1992.  
Post-service medical records also show the veteran's pre and 
post operative care following a March 1992 right knee injury 
with May 1992 arthroscopic surgery.  See private treatment 
records from Dr. Stevenson dated from March 1992 to November 
1992; rght knee magnetic resonance imaging evaluation (MRI) 
dated in April 1992; and private treatment records from 
Centinela Hospital Medical Center dated in May 1992.  The pre 
and post operative right knee diagnoses included meniscus 
tears, degenerative joint disease, and chondromalacia.  And, 
at a November 1994 VA examination, the veteran was diagnosed 
with bilateral degenerative joint disease of the knees.  

As to the origins or etiology of the above disabilities, 
while a Dr. Ashby reported that the veteran would remain out 
of work because of a right knee problem until January 1980 
(see January 1980 letter from Dr. Ashby) and Dr. Stevenson 
opined that the veteran's job related right knee injury 
exacerbated a preexisting pathological degenerative changes 
within the right knee joint, the record does not include a 
medical opinion that relates current bilateral knee 
disabilities to the veteran's military service.  In fact, in 
neither the medical history taken by Dr. Stevenson upon first 
seeing the veteran in March 1992 or in the medical history 
taken at the hospital before the May 1992 right knee surgery, 
did the veteran report that current right knee problems were 
caused by an in-service injury.

Similarly, as to the veteran's claim of service connection 
for headaches, including migraine headaches, service medical 
records show complaints and/or treatment for headaches 
beginning in June 1966.  See service medical records dated in 
June 1966, November 1966, December 1966, January 1967, 
February 1967, and August 1967.  However, while the veteran 
was initially given a diagnosis of migraine headaches, that 
diagnosis was later changed to psychogenic cephalgia.  See 
June 1966 chronological records of medical care, December 
1966 neurological consultation, and August 1967 Medical Board 
Report.  Service medical records also did not show the 
veteran being diagnosed with a "chronic" disability.  
Thereafter, post-service medical records are negative for 
complaints and/or treatment for headaches.  And, the November 
1994 VA cranial nerves examiner opined that the veteran's 
cranial nerve examination did not show evidence of a disease 
process.  As to this issue, the record not only does not 
include a medical opinion that relates a current disability 
to the veteran's military service but the record does not 
include a current disability.  

Tellingly, while the Board remanded the veteran's appeal in 
November 1998 to obtain medical opinion evidence as to these 
questions (i.e., the correct diagnosis for the veteran's 
current disease processes and whether these processes are 
related to military service), the veteran's own failure to 
cooperate with VA has made it impossible to obtain the 
evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Also see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street."  If a veteran 
desires help with his claims, he must cooperate with VA's 
efforts to assist him, to include reporting for scheduled 
examinations.).  Therefore, the Board is know compelled to 
adjudicate the veteran's claims based on the existing record 
which is negative for medical nexus opinions.  See 38 C.F.R. 
§ 3.655.

For the reasons set forth above, the Board finds that the 
record on appeal does not include medical opinion evidence 
linking current disabilities to military service.  
Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claims of service connection for 
bilateral knee disabilities and headaches and these claims 
must be denied.  38 U.S.C.A. §§ 1110, 1131.

The Board further notes that, while a review of the record on 
appeal shows a diagnosis of arthritis of the right knee 
starting in 1992, (see April 1992 magnetic resonance imaging 
evaluation (MRI)) and a diagnosis of arthritis of the left 
knee starting in 1994 (see November 1994 VA examination 
report) the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
cannot aid the veteran in establishing a claim for service 
connection for bilateral knee disabilities because the first 
diagnosis of this disease process does not appear in the 
record until many years after the veteran's separation from 
military service.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO.  Moreover, the Board recognizes that 
the veteran and his representative are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran nor his 
representative has been shown to be competent to provide a 
medical diagnosis or medical nexus evidence.  See Espiritu, 
supra, Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not 
competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Therefore, these statements have limited evidentiary 
value. 




ORDER

Service connection for bilateral knee disabilities are 
denied.

Service connection for headaches is denied.




		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

